Citation Nr: 0802665	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  00-11 392	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma. 

2.  Entitlement to service connection for asthma, claimed as 
secondary to the veteran's service-connected depressive 
disorder.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to exposure to ionizing 
and non-ionizing radiation.

5.  Entitlement to service connection for a lung disability 
due to tobacco use or nicotine dependence incurred during 
service.

6.  Entitlement to service connection for residuals of a neck 
injury.

7.  Entitlement to service connection for residuals of a head 
injury.

8.  Entitlement to service connection for residuals of 
chemical exposure.

9.  Entitlement to an effective date earlier than February 5, 
1999, for a grant of service connection for a depressive 
disorder.

(The issue of eligibility for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a) (West 2002) is the 
subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1959 until 
December 1962.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from October 2001 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Montgomery, Alabama.

These matters were previously before the Board in September 
2005.  At that time, all issues were remanded to comply with 
the veteran's August 2005 request for a hearing before a 
Veterans Law Judge sitting at the RO.  Such hearing was 
scheduled in December 2005.  

He received notice of such hearing in correspondence dated in 
November 2005.  As indicated on the copy of the letter 
associated with the claims folder, he arrived for his 
scheduled hearing but refused to offer testimony because his 
attorney was not present.  The evidence reflects that his 
attorney was not notified of the hearing.

The veteran had been represented by Richard A. Lapointe, 
Attorney at Law; however, such representation was revoked in 
a March 2006 communication from that attorney.  That same 
month, the Board sent the veteran a letter advising him of 
his options in proceeding with his appeal.  He was informed 
of his right to appoint a Veterans' Service Organization, or 
another private attorney/agent, to represent him in his 
appeal.  

He was also apprised of his right to represent himself.  He 
was instructed to inform VA of his decision within 30 days.  
It was explained that if he did not respond within that 
timeframe, it would be assumed that he intended to represent 
himself.  He veteran did not reply to that correspondence and 
at this juncture is unrepresented.

The matters returned before the Board in June 2006.  At that 
time, six of the veteran's pending claims (a back injury, 
COPD, tobacco use or nicotine dependence, neck injury, head 
injury, and chemical exposure) were denied.  Three of the 
issues (new and material for asthma, asthma on a secondary 
basis, and earlier effective date) were remanded. 

With respect to the six issues denied by the Board in June 
2006, the veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  While such 
appeal was pending, he also filed correspondence with the 
Board that was construed as a motion for reconsideration of 
the June 2006 decision.  

In October 2006, the Court stayed the proceedings to enable 
the Board to consider whether to grant the motion for 
reconsideration.  In a March 2007 letter to the veteran, the 
Board indicated that it did not at that time have 
jurisdiction to vacate the June 2006 decisions.  

However, the letter indicated that the Board would advise the 
Court of its willingness to schedule the veteran for personal 
hearings before a Veterans Law Judge.  It was explained that 
the June 2006 decisions would be vacated if he reported for 
the scheduled hearing.  If he did not appear for such 
hearing, the June 2006 decisions would remain final.  

In June 2007, the Board again sent a letter to the veteran.  
He was advised to disregard the earlier letter.  It was 
indicated that the motion for reconsideration was granted but 
stayed pending leave granted by the Court in response to a 
motion for remand returning jurisdiction to the Board in 
accordance with Cerullo v. Derwinski, 1 Vet.App. 195 (1991).  
It was noted that if the Court granted leave to the Board to 
reconsider the June 2006 decisions, he would be entitled to a 
period of 60 days from the date of the Court's order 
remanding the matters to submit further argument to the 
reconsideration panel, as set forth under 38 C.F.R. 
§ 20.1001(c)(2).  He was advised of his right to waive such 
60-day period, if he so desired, and forms were included 
toward this end.  

In August 2007, in response to an unopposed motion for 
remand, a Court order remanded the matters back to the Board 
for reconsideration.  Again, the Board notes that only 6 of 
the 9 issues indicated on the title page of this decision 
were finally decided by the Board in June 2006.  

To the extent that the other three issues require additional 
development in accordance with the remand instructions set 
forth in June 2006, such development will be accomplished 
when the appeal returns to the Board after the veteran's 
hearing before a Veterans Law Judge.  For the sake of 
clarity, however, it is noted that hearing testimony should 
encompass all 9 issues, since the veteran clearly desired a 
hearing on all of his claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As previously noted, the veteran has requested a hearing 
before a Veteran's Law Judge at the local RO but such hearing 
has not been provided, nor does it appear that he has 
withdrawn his hearing request.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an in-
person hearing before a traveling 
Veteran's Law Judge at the Montgomery, 
Alabama RO.  He should be apprised of the 
next available date for such a hearing, 
and should be informed of his right to 
have a videoconference hearing as an 
alternative.    

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
                  L. HOWELL                                               
J.A. MARKEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

